TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00626-CV


                                    Lucia Ortiz, Appellant

                                               v.

                                 OW Clear Creek, Appellee


             FROM THE COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 21CCV91456, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s brief was originally due on April 4, 2022. On April 25, 2022, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to

file a motion for extension of time or a brief accompanied by a motion for extension of time by

May 5, 2022, would result in the dismissal of this appeal for want of prosecution. To date,

appellant has not filed a brief or a motion for extension of time. Accordingly, we dismiss this

appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Triana

Dismissed for Want of Prosecution

Filed: May 18, 2022